STATE OF NORTH CAROLINA Do wevs FUG 3

Guilford County In The General Court Of Justice
(_] District Superior Court Division

 

 

 

Name Of Plaintiff

Alesia Cannon, ct al.

Address

c/o Brown, Faucher, Peraldo & Benson, PLLC, 822 N Elm St #200

City. State. Zip

Greensboro NC 27401
VERSUS G.S. 1A-1, Rules 3 and 4

Name Of Defendant(s) Date Original Summons Issued

AutoMoney, Inc. and AutoMoney North, LLC

 

CIVIL SUMMONS
[-] ALIAS AND PLURIES SUMMONS (ASSESS FEE)

 

 

 

 

Date(s) Subsequent Summons(es) Issued

 

To Each Of The Defendant(s) Named Below:

 

 

Name And Address Of Defendant 1 Name And Address Of Defendant 2

AutoMoncy, Inc. AutoMoncy North, LLC

By serving its Registered Agent Linda DerbyShire By serving its Registered Agent Lindscy W. Cooper, Jr.

450 Meeting Street (Upstairs) 36 Broad Street

Charleston SC 29403 Charleston SC 29401

 

IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
possible, and, if needed, speak with someone who reads English and can translate these papers!
jIMPORTANTE! jSe ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
jNO TIRE estos papeles!

Tiene que contestar a mas tardar en 30 dias. jPuede querer consultar con un abogado lo antes posible
acerca de su caso y, de ser necesario, hablar con alguien que lea inglés y que pueda traducir estos
documentos!

A Givil Action Has Been Commenced Against You!
You are notified to appear and answer the complaint of the plaintiff as follows:

1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and

2. File the original of the written answer with the Clerk of Superior Court of the county named above.

If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.

 

 

 

 

 

 

 

 

 

Name And Address Of Plaintiff's Attorney (if none. Address Of Plaintiff) Date Issued Time
: AUG AM M
Jeffrey K. Peraldo AUG 0 3 2019 SIS CJ ie
Brown, Faucher, Peraldo & Benson, PLLC Signature o .
822 North Elm Street, Suite 200
Greensboro NC 27401 {-Pdeputy CSC LK Assistant CSC [| Glerk Of Superior Court
Date Of Endorsement Time
[_] ENDORSEMENT (ASSESS FEE) [Jam [_Jem
This Summons was originally issued on the date indicated Signature
above and returned not served. At the request of the plaintiff,
the time within which this Summons must be served is
extended sixty (60) days. []pepuycsc — [JAssistantcsc ——[_] Clerk OF Superior Court

 

NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in conlroversy is $25,000 or
less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
so. what procedure is to be followed.

(Over)

AOC-CV-100, Rev. 4/18
© 2018 Administrative Office of the Courts

 

Case 1:19-cv-00877-CCE-JEP Document3 Filed 08/29/19 Page 1of1
